Whitfield, J.
In an action begun by attachment on January 6, 1920, an amended declaration filed November 9, 1920, set up á breach' of contract whereby defendant “failed and refused to pay the plaintiff the sum of $100.00 * * * which was justly due and owing the plaintiff by defendant. Wherefore the plaintiff sues the defendant and claims damages in the sum of. Two' .Hundred Fifty *132Dollars.” The following verdict was rendered: "We, the jury find for the plaintiff and assess his damages at $106.65. Value of piano, $300.00.” Defendant moved in arrest of' judgment on grounds that the court was without jurisdiction in that the demand did not exceed one hundred dollars. Plaintiff moved "to amend the declaration to conform with the proof * * * by inserting "with interest at the legal rate from the 15th day of November, A. D. 1919.” The court made the following order:
"This cause coming on to be heard on motion of the defendant in arrest of judgment and on motion of the 'plaintiff for permission to allow him to amend the third count of his declaration in the third line from the bottom and conclusion by inserting the following clause, to-wit: ‘With interest at the legal rate from the 15th day of November, A. D. 1919/ the attorneys for the respective parties having argued and submitted both motions together at the same time, the court being advised of his opinion.
"It is ordered that the plaintiff be allowed to so amend the said count of his said declaration and that the defendant’s motion in arrest of judgment be and the same is hereby denied, which decision, ruling- and judgment of the court, the defendant by his attorney then and there excepted. It is further ordered that execution be stayed for sixty days.”
Judgment was rendered for the plaintiff for $106.65. Writ of error was taken.
County Judges and Justices of the Peace have jurisdiction in cases at law in which the demand or value of the property involved does not exceed $100.00. Secs._ 17 and 22, Art. V, Constitution of 1885. Circuit Courts have exclusive original jurisdiction in all eases at law not cognizable by inferior courts. Sec. 11, Art. V.
*133It appears from the declaration that the $100.00 was past due, and the ad damnum claimed $250.00 damages. It does not appear that the jurisdiction of the court was challenged before trial, if it could successfully have been. Under the allegations of the declaration and- the ad damnum the plaintiff could have proved interest due on the $100.00 at the institution of the suit, and in view of the motion to amend and the order of the court allowing amendment after verdict, it must be assumed in the absence of the evidence that interest was claimed at the trial, since it was allowed in the verdict and judgment, making the demand exceed $100.00 and within the jurisdiction of the Circuit Court. See 15 C. J. 765; Wilson v. Sparkman, 17 Fla. 871, 35 Am. Rep. 110.
In Director General of Railroads v. Wilford, 81' Fla. 88 South. Rep. 256, no one of the claims with legal interest thereon was sufficient to confer jurisdiction upon the Circuit Court.
Affirmed.
Browne, C. J., Taylor, Ellis and West, J. J., concur.